Citation Nr: 0121828	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot and ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Roanoke, Virginia RO, which denied service 
connection for a left foot and ankle disability.

The Board notes that the veteran was scheduled for a Board 
hearing in Washington, D.C. in September 2001, however, the 
veteran canceled the hearing.


REMAND

The veteran contends that wearing combat boots during his 
military service aggravated his pre-service left foot and 
ankle disability.  The veteran's enlistment examination is 
negative for objective findings of a left foot disability, 
however, in the veteran's medical history report, he noted 
experiencing foot trouble in the past.  Furthermore, the 
veteran's service medical records show a diagnosis of 
extensive cicatrix over the right foot and ankle treated with 
skin grafting and a history of a breakdown of the skin with 
ulceration and partial healing (the Board notes that there is 
a discrepancy as to which foot is currently at issue since 
the veteran's service medical records discuss the right foot 
and the veteran claims his left foot is actually disabled; it 
appears from reviewing the entire claims folder that the 
veteran's right foot was misidentified in his service medical 
records and his left foot is the appropriate disability 
suffered prior to service and currently on appeal). 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Post-service treatment records note the veteran's history of 
a left foot and ankle injury suffered by the veteran as a 
child.  Treatment records from Mercy Hospital, dated July 
1969 through March 1973, indicate that the veteran underwent 
multiple surgeries for a soft tissue defect of his left heel, 
secondary to his previous childhood injury.  Furthermore, the 
Board notes that the veteran was treated for his left foot 
and ankle disability at the Norfolk General Hospital in 1953; 
however, upon review of the claims file, the Board notes that 
there are no treatment records from Norfolk General Hospital.  
Therefore, upon remand, the RO should obtain and associate 
with the claims file all outstanding medical records to 
include Norfolk General Hospital.

Furthermore, the Board notes that the veteran has not 
undergone a VA examination in conjunction with this appeal.  
Therefore, the Board deems it necessary for the veteran to 
undergo an appropriate VA examination in order to determine 
whether the veteran's left foot and ankle disability was 
aggravated during service.  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Additionally, the Board notes that in March 2000, the veteran 
requested a hearing before a hearing officer at the RO; 
however, upon examination of the claims file, it appears that 
the veteran was not afforded the requested hearing.  
Therefore, the Board deems it necessary for the RO to contact 
the veteran to determine whether the veteran still desires a 
personal hearing at the RO.  If the veteran desires a 
personal hearing, the RO should schedule accordingly.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
medical treatment for his left foot and 
ankle disability prior to, and after, 
military service.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records not 
already associated with the claims file 
(particularly treatment at the Norfolk 
General Hospital in 1953).  All records 
obtained should be associated with the 
claims file.

3.  The RO should contact the veteran to 
inquire whether he still desires to appear 
before a hearing officer at the RO.  If 
the veteran desires a hearing, the RO 
should schedule accordingly.  If the 
veteran no longer desires a hearing, 
proper notation should be made in the 
claims file.

4.  After all relevant medical records are 
obtained and a personal hearing is 
conducted, if appropriate, the veteran 
should be afforded an appropriate VA 
examination to determine the nature of his 
left foot and ankle disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include complete diagnoses 
and the examiner should offer an opinion 
for the record as to whether it is 
indisputable that the veteran's left foot 
and ankle disability was present at the 
time of his entry into service, and if so, 
whether it is at least as likely as not 
that the veteran's left foot and ankle 
disability increased in severity during 
service.  And, if so, whether the increase 
in the severity of the veteran's left foot 
and ankle disability is due to the natural 
progression of that disability, or is it 
due to any incident that occurred during 
service, namely the veteran having worn 
military-issued boots.  The basis for the 
opinion should be fully reported for the 
record.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




